     Case 1:19-cv-00427-LG-RHW Document 3 Filed 08/22/19 Page 1 of 3




                                  UNITED STATES JUDICIAL PANEL
                                               on
                                   MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                       (SEE ATTACHED SCHEDULE)



                         CONDITIONAL TRANSFER ORDER (CTO í107)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,681 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                                 FOR THE PANEL:


                  $XJ  
                                                                 John W. Nichols
                                                                 Clerk of the Panel




          I hereby certify that this instrument is a true and correct copy of
          the original on file in my office. Attest: Sandy Opacich, Clerk
          U.S. District Court, Northern District of Ohio
          By: /s/Robert Pitts
          Deputy Clerk
   Case 1:19-cv-00427-LG-RHW Document 3 Filed 08/22/19 Page 2 of 3




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                MDL No. 2804



                   SCHEDULE CTOí107 í TAGíALONG ACTIONS



 DIST       DIV.      C.A.NO.    CASE CAPTION


ALABAMA NORTHERN

  ALN        2       19í01256    Hoover City of v. Purdue Pharma L P et al
  ALN        4       19í01270    City of Argo, Alabama v. Purdue Pharma L.P. et al

CALIFORNIA CENTRAL

  CAC        2       19í06799    County of Ventura v. Purdue Pharma L.P. et al

CALIFORNIA NORTHERN

                                 City Of San Jose v. Amerisourcebergen Drug
  CAN        5       19í04529    Corporation et al

IDAHO

   ID        4       19í00303    City of Twin Falls v. Purdue Pharma, L.P., et al.

MINNESOTA

  MN         0       19í02190    City of Proctor, Minnesota v. Purdue Pharma L.P. et al

MISSISSIPPI SOUTHERN

                                 City of Diamondhead, Mississippi v.
  MSS        1       19í00427    Amerisourcebergen Drug Corporation et al

NORTH CAROLINA EASTERN

                                 Bertie County v. AmerisourceBergen Drug Corporation
  NCE        2       19í00025    et al

OKLAHOMA WESTERN

                                 Board of County Commissioners of Jefferson County v.
 OKW         5       19í00721    Purdue Pharma LP et al 2SSRVHG 

WEST VIRGINIA SOUTHERN
 Case 1:19-cv-00427-LG-RHW Document 3 Filed 08/22/19 Page 3 of 3


WVS      2       19í00566     Tilley et al v. Purdue Pharma L.P. et al   2SSRVHG 
